


Exhibit 10.9
SECOND AMENDMENT TO LEASE
This SECOND AMENDMENT TO LEASE (this "Amendment") is made this _____ day of
November 2, 2009 (the "Effective Date"), by and between US REAL ESTATE LIMITED
PARTNERSHIP, a Texas limited partnership ("Landlord") and THE UNIVERSITY OF
PHOENIX, INC., an Arizona corporation (''Tenant'').


RECITALS
A.    Landlord and Tenant entered into that certain Lease Agreement dated June
29, 2009, as amended by that certain First Amendment to Lease dated August 11,
2009 (collectively, the "Lease") by which Tenant leased from Landlord
approximately 439,070 rentable square feet (the "Premises") located at 1625
Fountainhead Parkway and 1601 Fountainhead Parkway, Tempe, Arizona 85282 (the
"Buildings").
B.    The parties now wish to amend the Lease as of the Effective Date subject
to and on the terms and conditions set forth below.
AMENDMENT
1.    Defined Terms. Terms in this Amendment shall have the same meaning as such
terms have in the Lease and Work Letter unless otherwise noted in this
Amendment.
2.    Lease Amendment.
(a)    The first paragraph of Section 1.1(i) is deleted in its entirety and
replaced with the following:
TERM OF LEASE: The term ( and rental payments) shall
commence on the Commencement Date as set forth in Exhibit "G."
The anticipated Commencement Date for Office A is December 1,
2011 and for Office B is July 1, 2011. The Lease shall expire at
11:59 p.m. Arizona time on the day preceding the twelfth (12th)
anniversary of the later of (I) Commencement Date for Office A, and (II) the
Commencement Date for Office B.


Number of Months: 144 Months from later of the
Commencement Date for Office A or Office B.


3.    Ratification. Landlord and Tenant each hereby reaffirm its rights and
obligations under the Lease as modified by this Amendment. In the event of a
conflict of ambiguity between the Lease and this Amendment, the terms and
provisions of this Amendment shall control.


4.    Counterparts. This Amendment may be executed in several counterparts each
of which when executed and delivered is an original, but all of which together
shall constitute one instrument.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have each executed this Amendment on the
dates written below their names.




LANDORD:


US REAL ESTATE LIMITED
PARTNERSHIP, a Texas limited
partnership


By: /s/ Bruce C. Petersen
Name: Bruce C. Petersen
Title: Executive Managing Director




TENANT:


THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporation


By: /s/ William J. Swirtz
Name: William J. Swirtz
Title: President of Apollo Development and Authorized Officer


By: /s/ Brian L. Swartz
Name: Brian L Swartz
Title: Senior VP Financial Officer and Treasurer



2